DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 08/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,007,367 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/16/2021, with respect to the rejections of claims 10-19, 21-23, 25, 35-44, 46-48, and 50 under 35 USC 103, in view of the combination of Paul, Jarding, and Horsager, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gross et al (US 2012/0035726 A1).
Claim Objections
Claim 10 is objected to because of the following informalities:  “waveform” has been amended to “pulsed current output” at line 10, so based on this, there is a typographical error at line 15, which recites “applying or enabling application of the waveform”. Line 15 should be corrected to “applying or enabling application of the pulsed current output”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 21, 25, 35, 46, and 50 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gross et al (US 2012/0035726 A1, hereinafter “Gross”).
Gross shows a method comprising programming a waveform controller (Fig. 8, wherein the waveform controller is shown by elements 24 and 200) to provide a set of waveform parameters that includes a pulse amplitude, a pulse width, and a pulse frequency that is varied (para. 0147, which discusses regulating operation of the laser pulse and application of stimulation to the retina, in particular - “the driving circuitry is configured to alter the intensity of electrical charge applied to the retina by regulating a stimulation parameter such as a number of the pulses, a frequency of the pulses, duration of each pulses, or a pulse repetition interval of the pulses…control amplitude of the electrical charge applied by the electrodes”; para. 0078, “the driving circuitry is configured to reduce sub-harmonics by jittering the pulse frequency”) in accordance with a visual disease treatment protocol (para. 0003, 0147);
connecting the waveform controller to a waveform signal source 36 (Fig. 8), wherein the waveform controller is operable to digitally control the waveform signal source based on the set of waveform parameters, and wherein the waveform signal source is operable to generate a pulsed current output comprising a series of current pulses having the pulse amplitude, the pulse width, and the varied pulse frequency so as to provide a plurality of frequency variations in the pulsed current output (wherein (1) the closed-loop variation of frequency based on the photosensor in para. 0147 and/or (2) the “jittering” of the frequency in para. 0161 indicate(s) digitally controlling/programming the waveform parameters; in particular para. 0147 indicates “conveying a digital message to the controller” to adjust the stimulation parameters, and para. 161 discloses fuzzy logic and random jittering that indicates digital response and control of the stimulation parameters);


Regarding claims 21 and 46, Gross shows wherein the pulsed current output comprises a first pulse sequence and a second pulse sequence (para. 0074, describing applying more than one electrical pulse; para. 0075, describing varying frequency of the pulses; para. 0077, describing a plurality of pulses comprising varying the waveform parameters of the pulses, and pulse repetition interval of the pulses, thereby showing there is at least a first pulse sequence and a second pulse sequence).
Regarding claims 25 and 50, Gross shows wherein the visual disease comprises macular degeneration (para. 0003, retinal malfunction due to degenerative retinal diseases).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-19, 22-23, 36-44, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Paul, JR (US 2004/0176820 A1, hereinafter “Paul”, previously cited).
Regarding claims 11 and 36, Gross shows digitally controlling varying the pulse frequency, above, but lacks showing wherein the set of waveform parameters is configured to vary the pulse frequency within a defined frequency range of 0.3 Hz to 300 Hz. Paul teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a frequency of 292 Hz for 60 seconds (para. 0028) to provide the predictable results of effectively treating the disease. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross in view of Paul to specifically teach that when digitally controlling/programming the waveform parameters to treat a visual disease, to use a known pulse frequency as disclosed by Paul, and vary the pulse frequency within a defined frequency range comprising said known pulse frequency.
Regarding claims 12, 13, 37, and 38, the combination of Gross and Paul renders obvious the feature of varying the pulse frequency within a defined frequency range as set by a known pulse frequency for treatment of a visual disease. As shown by Gross, above, the stimulation waveform is digitally controlled/programmed in accordance with communication between the waveform controller and waveform signal source, such that discrete waveform parameters are adjusted or jittered. The combination lacks showing wherein the current pulses are provided at 
Regarding claims 14 and 39, Paul further teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a defined frequency range of 0.1 Hz to 50 Hz (para. 0028, wherein the current will be provided at 9.1 Hz for 180 seconds and a third tone will sound indicating that step in the therapy program is over, wherein the program indicator light 52 will dim, program indicator light 53 will light up, and current will be provided for 0.3 Hz for 360 seconds). As with the modification in view of Paul above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gross in view of Paul to vary the pulse frequency within a defined frequency range as known in the art, for the treatment of a visual disease, including the 0.3 Hz as taught by Paul.

Regarding claims 17 and 42, Gross shows digitally controlling varying the pulse frequency, above, but lacks showing wherein the set of waveform parameters is configured to vary the pulse frequency within a defined frequency range of 0.05 Hz to 10 Hz. Paul teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a defined frequency range of 0.05 Hz to 10 Hz (para. 0028, wherein the 
Regarding claims 18, 19, 43, and 44, the combination of Gross and Paul renders obvious the feature of varying the pulse frequency within a defined frequency range as set by a known pulse frequency for treatment of a visual disease. As shown by Gross, above, the stimulation waveform is digitally controlled/programmed in accordance with communication between the waveform controller and waveform signal source, such that discrete waveform parameters are adjusted or jittered. The combination lacks showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, since Gross shows digitally adjusting based on sensing by the photosensors (para. 0147) or jittering according to scanning for a suitable range of each parameter (para. 0161), it would have been beneficial to closely vary the pulse frequency within 75% or even 90% or more of the discrete frequencies within the defined frequency range, for efficacy of the function and treatment protocol of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gross and Paul to target the 
Regarding claims 22 and 47, Gross shows a pulsed current output comprising a plurality of pulse sequences, and application of the stimulation pulses to bipolar electrodes (para. 0110, 0113), but Gross lacks showing wherein a polarity of each of the first and second pulse sequences is varied to generate a bipolar waveform. Paul teaches this feature as part of a known therapy program for treatment of a visual disease (para. 0028, wherein during the therapy program the polarity of the electrodes 22/22A will reverse every two seconds during use). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross in view of Paul to employ a known therapy program for treating a visual disease, and to generate a bipolar waveform as taught by Paul, when digitally controlling waveform parameters and applying said waveform parameters to the eye.
Regarding claims 23 and 48, Paul further teaches wherein the waveform parameters of the first pulse sequence are the same as the waveform parameters of the second pulse sequence (para. 0028 - current will be provided in a square waveform at a frequency of 292 Hz for 60 seconds, stops, and then the next step in the therapy program will begin, wherein the parameters are the same). It would have been further obvious to have applied the same waveform parameters for the different pulse sequences as needed for the therapy program for treatment of the visual disease, when generating and applying the bipolar waveform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                           
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792